DETAILED ACTION
WITHDRAWN OBJECTIONS
1.	The objection to the specification, of record on page 2 of the previous Action, is withdrawn.

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 112, first paragraph rejection of Claim 2, of record on page 2 of the previous Action, is withdrawn.

3. 	The rejection of Claim(s) 1 — 3 under 35 U.S.C. 102(b) as anticipated by or, in the
alternative, under 35 U.S.C. 103 as obvious over Heyes et al (EP 312303 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘film shrinkage (mm)’ is indefinite as it is unclear what the millimeters are of (e.g., thickness of the film). Claim 1 recites the phrase ‘the roiling’ in line 11. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the phrase ‘the can cylinder’ in line 12. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the phrase ‘the middle’ in line 13. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the phrase ‘the can height’ in line 16. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.       Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al (U.S. Patent No. 5,700,529) in view of Brennan (WO 00/46026 A1). 
With regard to Claim 1, Kobayashi et al disclose a laminate comprising a layer of metal substrate and a layer of polyester on each side (inner and outer layers; column5, lines 39 – 45), that is drawn into a can draw forming; column  5, lines 55 – 61); the metal is steel sheet (column 10, lines 47 – 51) and the polyester is a copolymer of polyethylene terephthalate and isophthalate (column 12, lines 6 – 9), biaxially stretched (column 11, lines 15 – 16) and having a melting temperature of 210 to 252 degrees Celsius (column 11, lines 41 – 45) and a crystallinity of 15 – 70%  (column 16, lines 1 – 5); the draw ratio is 1.1 to 3.0 (column 15, lines 14 – 25); after drawing, the layer of polyester is heated to from 20 degrees Celsius less than the melting point to 40 degrees Celsius more than the melting point, for a short period of time (column 15, lines 47 – 54); the heating time disclosed in the instant specification, 1.50 seconds or less, is not disclosed, because 0.05 to 2 seconds is defined as a ‘very’ short time (column 14, lines 20 – 24). However, although the heating time is longer than 2 seconds,  heating for 1.5 seconds is also disclosed, because heating for 1.5 seconds must be achieved in order to subsequently achieve a heating time of longer than 2 seconds. A can that is heated for 1.5 seconds, and that therefore has the claimed shrinkage, is therefore an intermediate product.  Although the disclosed range of crystallinity is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Although the disclosed ranges of draw ratio and heating temperature are not identical to the ranges disclosed in paragraphs 0029 and 0033 of the instant specification, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
Kobayashi et al do not disclose a copolymer of polyethylene terephthalate and isophthalate that is at least 80 mol% polyethylene terephthalate, as disclosed in paragraph 0021 of the instant specification. However, Brennan provides evidence that a copolymer of polyethylene terephthalate and isophthalate that is at least 82 mol% polyethylene terephthalate has a melting point of 200 degrees Celsius to 220 degrees Celsius (page 7, lines 9 – 16). 
With regard to Claim 3, because a polyester that is a copolymer of polyethylene terephthalate and isophthalate  and a metal that is steel are disclosed, the claimed peel strength is obtained.
8.          Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al (U.S. Patent No. 5,700,529) in view of Brennan (WO 00/46026 A1) and further in view of Nakagawa et al (U.S. Patent Application Publication No. 2014/0339123 A1). 
Kobayashi et al and Brennan disclose a laminate as discussed above. Kobayashi et al and Brennan fail to disclose the claimed biaxial orientation residual rate.
Nakagawa et al teach a polyester on a metal sheet having a biaxial orientation residual rate of 2 to 50% for the purpose of preventing bad adhesiveness (degree of residual orientation; paragraph 0034) and preferably not more than 20% (paragraph 0035). 
It therefore would have been obvious for one of ordinary skill in the art to provide for a biaxial orientation residual rate of 2 to 50% in order to prevent bad adhesiveness as taught by Nakagawa et al. Because the term ‘preferably’ is used, the biaxial orientation residual is also not limited to not more than 20%.

	

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the objection to the specification, 35 U.S.C. 112, first paragraph rejection of Claim 2 and rejection of Claim(s) 1 — 3 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heyes et al (EP 312303 A1), of record in the previous Action, have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended to Claims 1 – 3.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782